UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-4441


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

HUMBERTO ROJAS-DIAZ, a/k/a Negro, a/k/a Bruce, a/k/a Lopez,
a/k/a/ Jose,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:12-cr-00088-BO-2)


Argued:   December 10, 2015                    Decided:    April 5, 2016


Before GREGORY    and   SHEDD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, reversed in part, and vacated and remanded
with instructions by unpublished opinion.     Senior Judge Davis
wrote the opinion, in which Judge Gregory joined.    Judge Shedd
wrote a separate opinion concurring in the judgment.


ARGUED: Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK,
Chapel Hill, North Carolina, for Appellant. Kristine L. Fritz,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.     ON BRIEF: Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
DAVIS, Senior Circuit Judge:
      A   jury       convicted        Appellant      Humberto       Rojas-Diaz    of

conspiring to traffic illegal drugs, conspiring to commit money

laundering,     substantive      money      laundering,      and    attempted    drug

distribution.        He now appeals, challenging the district court’s

denial of his motion for judgment of acquittal, contending that

his convictions for money laundering conspiracy and substantive

money laundering are not supported by sufficient evidence.                        He

also argues that the district court committed multiple errors in

its jury instructions.           Having fully considered his assertions

of   error,    we    agree     with    Rojas-Diaz     that    the    evidence    was

insufficient to prove his knowing participation in the charged

money laundering conspiracy.             In all other respects, we discern

no error.     Accordingly, we affirm in part, reverse in part, and

remand for the entry of a judgment of acquittal as to the charge

of money laundering conspiracy.

                                            I.

                                            A.

     This     case    arises    from    a    Drug   Enforcement     Administration

(“DEA”) investigation of Rojas-Diaz’s drug trafficking activity

in late 2010.        During the investigation, Special Agent Joseph E.

Carucci identified James Edward Cox as a courier for Rojas-Diaz,

whom Cox knew as “Bruce.”              On September 8, 2010, Special Agent

Carucci surveilled Cox as he travelled to McAllen, Texas, to

                                            3
deliver a boat that had been modified to hold large amounts of

marijuana.         Once in Texas, Cox delivered the boat to Manuel

Tabares-Castillo (“Castillo”).                 Castillo then gave Cox a cooler

lined with ten kilograms of cocaine.                       DEA agents pulled over Cox

in Georgia on September 14, 2010, as he returned from Texas.

They searched Cox’s vehicle, recovered the cooler, and arrested

Cox after discovering the cocaine.

       A few weeks after his arrest, Cox agreed to cooperate with

the    DEA    as     a    confidential      informant,         working     closely    with

Special      Agent       Carucci,    who   would      be    acting    in   an    undercover

capacity.      The duo made two trips to Texas as part of the Rojas-

Diaz investigation.             For the first trip, Rojas-Diaz had asked

Cox to retrieve the boat and leave a Fifth Avenue trailer, a

type   of    recreational           vehicle,       with    Castillo   so    it    could   be

modified to carry marijuana.                   Cox, at Special Agent Carucci’s

direction, agreed to make the delivery.                         Rojas-Diaz then gave

Cox $50,000 in cash to pay Castillo for the drugs in the boat.

       As planned, Cox and Special Agent Carucci left for Texas

with the Fifth Avenue trailer on October 30, 2010, tailed by a

surveillance team of DEA agents.                    They stopped briefly along the

way so Cox could meet an unidentified Castillo associate who

gave Cox a cooler that had been modified to conceal the $50,000

in its lining.             Two days later, Cox and Special Agent Carucci

delivered the Fifth Avenue trailer to Castillo at Castillo’s

                                               4
house in Texas.    In a hotel parking lot on November 2, 2010, Cox

gave Castillo the cooler lined with $50,000.              Cox and Special

Agent Carucci returned to North Carolina without the boat, but

they   had   observed   several   men   loading    it   with   marijuana    at

another location in Texas.

       The second trip occurred about a week later.             On November

10, 2010, Rojas-Diaz gave Cox $19,010 to buy a Fleetwood trailer

so that it too could be modified and loaded with marijuana.                The

intention was to use the Fifth Avenue and Fleetwood trailers in

rotation to deliver drugs to North Carolina.             Cox purchased the

Fleetwood trailer as directed, then he and Special Agent Carucci

delivered it to Castillo in Texas.        While there, Cox and Special

Agent Carucci retrieved the boat and began towing it back to

North Carolina.     On November 14, 2010, they stopped in Houston,

Texas, where Special Agent Carucci confirmed the boat contained

marijuana by drilling a hole in its stern.

       Because the DEA had planned to use the boat to make a

controlled delivery the following day, after which the recipient

of the boat would be arrested, Cox and Special Agent Carucci

carried out a plan to maintain their cover: Cox got approval

from Rojas-Diaz and Castillo to remove sixty pounds of marijuana

from the boat with the intention to report back later that he

and Special Agent Carucci had sold it.            With the plan underway,



                                    5
Cox and Special Agent Carucci hoped to avert any suspicion that

might arise from the anticipated arrests.

       Cox and Special Agent Carucci left the boat and remaining

marijuana with an associate of Rojas-Diaz in Lumberton, North

Carolina.       Cox then called Rojas-Diaz and Castillo to confirm

that   the     boat    had   been     delivered.         Law    enforcement        officers

stayed behind and surveilled the boat, observing men unloading

marijuana from it.           As the officers moved in to seize the boat

and marijuana, the men fled.

       On November 19, 2010, Cox, as planned, told Rojas-Diaz that

he    and    Special     Agent    Carucci       had    sold     their    share      of   the

marijuana.          To make it appear that the sale had occurred, Cox

and    Agent    Carucci      lined    a   cooler      with     $15,000   of   government

currency and, on November 20, 2010, delivered the cooler to an

associate      of     Castillo   in    South     Carolina.         Later,     in    January

2011, DEA agents found 1300 kilograms of marijuana hidden in the

Fifth Avenue trailer in Texas.                  The Fleetwood trailer was never

recovered.

                                            B.

       On July 2, 2012, and March 21, 2013, respectively, a grand

jury    in   the      Eastern    District      of     North    Carolina     returned      an

indictment and a superseding indictment charging Rojas-Diaz and

two    codefendants       with    drug-trafficking-related               offenses.        On

April 17, 2013, the grand jury returned a twelve-count second

                                            6
superseding indictment against Rojas-Diaz and five codefendants,

Kelly Ray Chavis, James Howell Oxendine, David Prado, William

Gerardo Alvarado Parra, and Shane Lorenzo Stewart.

     The     second    superseding        indictment      charged     Rojas-Diaz,

specifically, with conspiracy to distribute and to possess with

the intent to distribute five kilograms or more of cocaine and

1000 kilograms or more of marijuana in violation of 21 U.S.C.

§ 846; conspiracy to commit money laundering in violation of 18

U.S.C. § 1956(h); substantive money laundering in violation of

18 U.S.C. § 1956(a)(1)(A)(i); and attempted possession with the

intent to distribute 100 kilograms or more of marijuana, and

aiding and abetting, in violation of 21 U.S.C. § 846 and 18

U.S.C. § 2. *   Rojas-Diaz pled not guilty and proceeded to a four-

day jury trial.

     At    trial,     Cox   and    Special      Agent   Carucci     testified    as

government      witnesses         about       their     involvement     in      the

investigation.      Castillo also testified as a government witness.

Castillo admitted that he had supervised the filling of the boat

with marijuana, and he acknowledged that he had worked closely

with Cox and that Cox had helped him transport drugs to North

     * The second superseding indictment also charged Rojas-Diaz
with attempted possession with the intent to distribute five
kilograms or more of cocaine, and aiding and abetting, in
violation of 21 U.S.C. § 846 and 18 U.S.C. § 2. That charge was
dismissed prior to trial.



                                          7
Carolina.     But Castillo was adamant that he had never met or

spoken to Rojas-Diaz until he was asked to testify in this case.

     All but one of the codefendants, David Prado, testified at

trial, describing their drug trafficking activities with Rojas-

Diaz, whom they knew by different names.                    Kelly Chavis, who knew

Rojas-Diaz    as   “Bruce,”      testified        that       he     had   been   buying

marijuana, and occasionally cocaine, from Rojas-Diaz since about

2010.     He and Rojas-Diaz were nearby when Cox and Special Agent

Carucci    delivered    the   boat   in       North    Carolina.          According   to

Chavis, Rojas-Diaz had positioned himself to watch the delivery,

so Rojas-Diaz saw the law enforcement officers seize the boat

and the marijuana it contained.

     Shane Stewart mostly referred to Rojas-Diaz as “Buddy” and

had used Rojas-Diaz as a marijuana supplier.                        Stewart testified

that,   at   first,    Rojas-Diaz    had       given       him    thirteen   pounds    of

marijuana, which Stewart sold by that evening.                            Then, over a

two-week period, Rojas-Diaz started fronting Stewart up to fifty

pounds of marijuana at a time.                 The most marijuana Rojas-Diaz

ever gave Stewart at one time was ninety pounds.

     James    Oxendine    knew   Rojas-Diaz           as    “Jose.”        Stewart    had

introduced Oxendine to Rojas-Diaz, and by 2010, Oxendine was

using Rojas-Diaz as a marijuana supplier.                         Rojas-Diaz fronted

Oxendine one to two pounds of marijuana five or six times a

year, totaling about twenty pounds of marijuana over the course

                                          8
of their association.              Finally, William Parra, who knew Rojas-

Diaz as “Negro,” met Rojas-Diaz in 2011.                          Parra testified that

he had sold Rojas-Diaz fifty pounds of marijuana for $40,000 on

two separate occasions.

       After     the      conclusion     of    the      presentation       of   evidence,

Rojas-Diaz moved for judgment of acquittal on all counts under

Federal Rule of Criminal Procedure 29, which the district court

denied.        Thereafter, the district court, relying “substantially”

on the government’s proposed instructions, J.A. 526, instructed

the jury on the conspiracy charges without mentioning whether a

defendant could conspire with government agents.                            Following an

objection by Rojas-Diaz, the district court added an instruction

that “[a] person can’t conspire with the government.”                           J.A. 590.

During    the     money       laundering     instructions,         the    district     court

described the crime as making “dirty money” clean again and as

“hiding” money obtained through criminal activity.                              J.A. 575,

577-78.        But the district court later instructed the jury that

the government had to prove “the defendant intended to promote

the carrying on of [an] unlawful activity.”                              J.A. 587.          In

addition,        the      district       court      instructed        that,        “[i]n    a

conspiracy[,] people can              come    and      go    as   long    as    they   know

the     objects      of    the conspiracy and willfully agree to become

a     member    of     it.”       J.A.   585.          The   district      court    defined

“willfully”       as      “an   act   [that]      is    committed        voluntarily       and

                                              9
purposely       with    the    specific      intent     to    do    something    the   law

forbids.”       J.A. 582.

       Finally,         as      to     the      attempted          drug     distribution

instructions,          the    district     court       initially      referenced      “five

kilograms of cocaine,” J.A. 585, even though Rojas-Diaz had only

been charged with an offense involving 100 kilograms or more of

marijuana.        Rojas-Diaz         objected     to    the   instruction,       and    the

district court correctly named the drug, but not the quantity,

for the jury.

       On January 19, 2014, the jury found Rojas-Diaz guilty of

all charges in the second superseding indictment.                               After the

jury    announced        the    verdict,        Rojas-Diaz         timely   renewed     his

previous motion for judgment of acquittal on all counts under

Federal Rule of Criminal Procedure 29, which the district court

denied.

       On May 30, 2014, the district court sentenced Rojas-Diaz to

360 months’ imprisonment for the drug trafficking conspiracy and

attempted drug trafficking convictions, followed by a lifetime

of supervised release.               For the money laundering conspiracy and

substantive       money       laundering     convictions,          the    district    court

imposed     a    concurrent          sentence     of    240    months’      imprisonment

followed by three years’ supervised release.                         This timely appeal

followed.



                                             10
                                                II.

                                                A.

      We review the denial of a motion for judgment of acquittal

de novo.       United States v. Osborne, 514 F.3d 377, 385 (4th Cir.

2008).     In doing so, we view the evidence in the light most

favorable      to    the    government          to    determine      whether    the    guilty

verdict    is    supported         by    substantial          evidence.        Id.    (citing

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc)).        Substantial evidence is “evidence that a reasonable

finder    of    fact       could    accept       as    adequate      and     sufficient      to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”    Id. (quoting Burgos, 94 F.3d at 862).

                                                B.

      Rojas-Diaz argues that his conviction for money laundering

conspiracy should be vacated because the only other identified

participants        in     the   ostensible           money    laundering      scheme    were

government      agents.            His   contention           has   merit.      The    second

superseding         indictment       specifically             charged    Rojas-Diaz      with

conspiring to launder $19,010 between November 2 and 10, 2010,

in   promotion       of    illegal       drug    trafficking        in   violation      of   18

U.S.C. § 1956(h), as follows:

           Beginning no later than on or about November 2,
      2010, and continuing until at least on or about
      November 10, 2010, in the Eastern District of North
      Carolina and elsewhere, defendant HUMBERTO ROJAS-DIAZ
      . . . did knowingly conspire with other persons known

                                                11
       and unknown to the Grand Jury to commit an offense in
       violation of Title 18, United States Code, Section
       1956(a)(1)(A)(i), specifically, to conduct a financial
       transaction affecting interstate and foreign commerce
       which in fact involved the proceeds of specified
       unlawful   activity,   that   is,   the  transfer   of
       approximately $19,010 in United States currency to
       another individual known to the Grand Jury, with the
       intent to promote the carrying on of specified
       unlawful activity, that is, illegal drug trafficking,
       and knowing that the property involved in the
       financial transaction represented the proceeds of some
       form of unlawful activity.

J.A. 41-42.

       To   prove    the     charged   conspiracy,     the     government       was

required to establish: “(1) an agreement [existing from on or

about November 2, 2010, until on or about November 10, 2010,] to

commit money laundering existed between one or more persons [to

“transfer      . . .       approximately    $19,010     in     United       States

currency”]; (2) the defendant knew that the money laundering

proceeds had been derived from an illegal activity; and (3) the

defendant      knowingly      and   voluntarily      became     part       of   the

conspiracy.”        United States v. Singh, 518 F.3d 236, 248 (4th

Cir.   2008)    (brackets     added)   (quoting   J.A.       41).      A   person,

however, cannot conspire with a government agent.                   United States

v. Hackley, 662 F.3d 671, 679 (4th Cir. 2011) (citing United

States v. Lewis, 53 F.3d 29, 33 (4th Cir. 1995)).                     The record

here demonstrates that the $19,010 transaction involved solely

Rojas-Diaz and government agents.           Thus, Rojas-Diaz’s conviction



                                       12
for money laundering conspiracy is not supported by sufficient

evidence and must be vacated.

     As     described     above,      the    evidence    elicited   at     trial

established that Rojas-Diaz gave Cox $19,010 on November 10,

2010, to purchase the Fleetwood trailer so that it could be

modified to transport drugs.           Rojas-Diaz also intended the money

to cover various expenses incurred while towing the boat, by

then filled with marijuana, back to North Carolina.                   Cox and

Special Agent Carucci used the money as instructed.                 But Cox, a

confidential     informant,     and     Special   Agent    Carucci,      working

undercover for the DEA, were government agents at the time and

could not, as a matter of law, have conspired with Rojas-Diaz to

launder the money (or to commit any other criminal offense).

There is no evidence that any of the men gave any of the money

to another person, government agent or otherwise, who knowingly

participated in the scheme.

     The government insists that a conspiracy to launder the

$19,010 existed between Rojas-Diaz and Castillo, who undoubtedly

was involved in the overall narcotics conspiracy and was not a

government agent (although he later pled guilty and testified at

trial     pursuant   to   a    plea    agreement).        Specifically,     the

government argues that Castillo had a longstanding arrangement

to   supply    Rojas-Diaz     with    marijuana    and    cocaine   through    a

delivery system that involved concealing drugs in modified boats

                                        13
and   trailers.         In    the    government’s         view,     the    $19,010     was

necessary to advance that arrangement.                        While “[t]he existence

of a tacit or mutual understanding is sufficient to establish a

conspiratorial       agreement,”         United    States      v.   Kellam,      568 F.3d
125, 139 (4th Cir. 2009) (quoting United States v. Ellis, 121
F.3d 908, 922 (4th Cir. 1997)), there must be at least some

evidence     that     the      defendant         participated       in     the    charged

conspiracy, United States v. Collazo, 732 F.2d 1200, 1205 (4th

Cir. 1984) (citing United States v. Laughman, 618 F.2d 1067,

1075 (4th Cir. 1980)), here, the money laundering conspiracy,

not   merely      the        related      but     legally       separate         narcotics

conspiracy.      There simply is no such evidence in this record.

      No evidence directly connects Castillo to the $19,010 or to

any explicit or implicit agreement as to the use of those funds.

There is no evidence that Rojas-Diaz and Castillo discussed the

$19,010 before or after Rojas-Diaz gave the money to Cox and

Special Agent Carucci.              Nor is there evidence that Rojas-Diaz

and   Castillo      discussed       purchasing      or    utilizing       the    Fleetwood

trailer    before       it    arrived      at     Castillo’s        house.        Nothing

demonstrates that Rojas-Diaz acted on anything more than his own

accord.

      Nor does the record reflect that there exists substantial

circumstantial       evidence       of    any    collaborative       efforts      between

Rojas-Diaz     and    Castillo       in    respect       to   the   money       laundering

                                            14
conspiracy.       To the contrary, the record underscores that the

two men had little, if any, contact with each other.                       At trial,

for example, Castillo was unsure at first whether he had ever

spoken to Rojas-Diaz before.              Castillo testified about two phone

calls that he may have had with Rojas-Diaz, both of which were

unhelpful in tying the two men to one another.                       For the first

call, Castillo explained that he talked to “a Mexican guy or

Hispanic guy” named “Negro.”                J.A. 486.         Although Parra knew

Rojas-Diaz     as     “Negro,”      no    testimony        established     that   the

“Mexican    guy     or   Hispanic    guy”       on   the   phone   was   Rojas-Diaz.

Castillo stated that he had never seen Rojas-Diaz before, so he

could not “be a hundred percent sure who it was that called.”

Id.     For the second call, Castillo testified that he had “talked

to somebody from Houston” once.                  Id.       He added, though, that

Rojas-Diaz “was never mentioned to [him] so [he did not] know

who that could be.”           Id.        Moreover, Rojas-Diaz is from North

Carolina, not Houston.

        Castillo did not testify specifically as to when either

phone call occurred or the topics discussed.                   Moreover, Castillo

later    flatly     denied   ever    knowingly       communicating       with   Rojas-

Diaz, testifying that he “never knew [Rojas-Diaz]” and that he

had “never seen him before.”               J.A. 487.        Castillo also may not

have even been in charge of the drug trafficking enterprise.                       He

asserted that he worked directly with his boss, who was never

                                           15
identified, and Cox, but he never mentioned working for or with

Rojas-Diaz.       See, e.g., J.A. 485 (“[Cox] told me he had come up

to North Carolina to sell [cocaine], . . . and he brought me

back $96,000 to give my boss.”).                   For his part, Cox’s testimony

corroborates      that    he   interacted          with    Rojas-Diaz       and    Castillo

separately.

     The government points to portions of Cox’s testimony that

suggest Rojas-Diaz and Castillo communicated with each other at

various times.          See, e.g., J.A. 295 (“I told [Rojas-Diaz] that

had he talked to Papa lately and he said – one time he said

yeah.”).        Based on those portions of the trial testimony, the

government       argues    that    Rojas-Diaz          and    Castillo         remained   in

constant    contact       about    their       drug    trafficking        affairs.        The

cited conversations, however, concern discrete issues, such as

ancillary       deals   involving       drugs,        Cox’s   arrest,      and    money    or

drugs     that     Rojas-Diaz           supposedly         owed        Castillo.          The

conversations do not demonstrate that Rojas-Diaz and Castillo

engaged    in    high-level       discussions         about      the    drug    trafficking

enterprise,       and    certainly       not    about      the     disposition      of    the

proceeds earned from their activities as narcotics traffickers.

     Put    simply,       there    is    no    evidence       of    a   tacit     agreement

between     Rojas-Diaz      and     Castillo          to   purchase       the     Fleetwood

trailer; nor is there evidence that Castillo participated in (or

even knew about) its purchase.                 The record before us undoubtedly

                                              16
shows that Rojas-Diaz and Castillo dealt extensively with drugs

pursuant to their agreement to do so.                    It does not, however,

show that they conspired to launder the $19,010 specifically

charged in the indictment.           Cf. United States v. Green, 599 F.3d
360, 372 (4th Cir. 2010) (“[I]t is no exaggeration to observe

that, given the manner in which the two overlapping conspiracy

counts have been framed in the case before us, virtually all of

the evidence presented in support of the drug conspiracy count

prosecuted pursuant to 21 U.S.C. § 846 was potentially probative

of [the defendant’s] alleged involvement in the money laundering

conspiracy    prosecuted      pursuant       to    18    U.S.C.   §    1956(h).”).

Indeed, Castillo does not enter the scene as described in the

second superseding indictment until after the trailer arrived at

his house, long after any conspiracy involving the purchase of

the trailer would have ended and after the money had already

been laundered.        There is no evidence that he directed the money

laundering, caused it to be directed, or knowingly joined in the

effort to do so.

     For     these     reasons,      Rojas-Diaz’s        conviction    for   money

laundering conspiracy is not supported by substantial evidence;

the district court erred when it denied the motion for judgment

of   acquittal    as     to   that    count       of    the   second   superseding

indictment.



                                        17
                                               III.

   Rojas-Diaz also challenges his substantive money laundering

conviction, arguing that, in turning over the $19,010 to Cox,

then    a government agent, the crime was never completed.                                      He

also asserts multiple errors in the jury instructions.                                   Rojas-

Diaz specifically argues that the district court (1) did not

properly      instruct    that        a       defendant      cannot    conspire          with    a

government      agent;    (2)        failed       to    instruct       the    jury       on    the

willfulness         element     of        a    conspiracy;       and     (3)       improperly

instructed      the     jury     on       concealment          money     laundering           when

promotional laundering was charged in the second superseding

indictment.         We have fully considered these other assignments

of error and find they lack merit.

                                               IV.

   For the foregoing reasons, we reverse in part the denial of

the motion for judgment of acquittal, vacate and remand for

entry    of    an     amended     judgment            of     acquittal       on    the     money

laundering      conspiracy           charge,           and     otherwise          affirm       the

judgment.

                                       AFFIRMED IN PART, REVERSED IN PART,
                                AND VACATED AND REMANDED WITH INSTRUCTIONS




                                                18
SHEDD, Circuit Judge, concurring:

       I concur in judgment of the court. I write separately about

the reversal of Rojas-Diaz’s conviction on Count 4, an outcome

that    likely      will     not    alter          his       term    of   imprisonment,           to

articulate     my    view    of    the       appropriate            analysis    of    the       money

laundering      conspiracy.        In        my    view,       the    sufficiency          of    the

evidence on Count 4 turns on whether, viewing the evidence in

the    light     most      favorable         to        the    Government,       a    reasonable

inference      supports        finding            that       Castillo       and      Rojas-Diaz

conspired to use drug proceeds to purchase vehicles—including

the Fleetwood trailer listed in Count 4—to further their illegal

drug business. If the Government had proven that Castillo and

Rojas-Diaz      were    in    such       a    conspiracy,            it   would      not    matter

whether Castillo had knowledge of the specific plan to purchase

the Fleetwood trailer. That is, the Government “was not required

to prove beyond a reasonable doubt [Castillo’s] participation

[with Rojas-Diaz] in any actual financial transaction knowingly

using drug trafficking proceeds.” United States v. Green, 599
F.3d 360, 373-74 (4th Cir. 2010).

       Here, the Government was unable to articulate how such an

inference      arises      from    the       evidence        presented.        Accordingly,         I

concur fully in the judgment of the court.




                                                  19